       Case 1-18-44118-nhl            Doc 61       Filed 12/30/19    Entered 12/30/19 15:30:47




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------x
In re:                                                              Chapter 13

Erick Gonzalez                                                      Case No. 18-44118-nhl

                                    Debtor.
------------------------------------------------------------x

               CONDITIONAL ORDER TERMINATING LOSS MITIGATION

        WHEREAS, on July 31, 2018, a Loss Mitigation Request was filed by Erick Gonzalez

(the “Debtor”); and

        WHEREAS, on September 3, 2018, the Court entered a Loss-Mitigation Order directing

the Debtor and Seterus, Inc. (“Seterus”) to engage in loss mitigation discussions (the “Loss

Mitigation Program”) with respect to property located at 534 47th Street Brooklyn NY 11220,

Loan No. 5684; and

        WHEREAS, on January 30, 2019, a Notice of Assignment of Claim was filed, providing

notice that Seterus transferred its claim to U.S. Bank Trust National Association as Trustee of

Chalet Series III Trust c/o SN Servicing Corporation (the “Secured Creditor”); and

        WHEREAS, on or about May 9, 2019, the Secured Creditor offered the Debtor a trial

modification that included a down payment in the amount of $3,561.38 due by May 31, 2019 and

six (6) monthly trial payments in the amount of $4,313.83 commencing with the June 1, 2019

payment thru November 1, 2019; and

          WHEREAS, Secured Creditor filed a status letter on December 17, 2019 advising that

 a denial letter was issued as the Debtor failed to remit timely payments pursuant to the terms of

 the trial plan; and
      Case 1-18-44118-nhl       Doc 61     Filed 12/30/19     Entered 12/30/19 15:30:47




       WHEREAS, the Court held an Adjourned Loss Mitigation Status Conference on

December 18, 2019 (the “Hearing”), at which appeared Chad Harlan on behalf of the Secured

Creditor, and Robert Nadel on behalf of the Debtor; now, therefore, it is hereby

         ORDERED, that for the reasons set forth on the record at the Hearing, the Debtor is to

 tender the October 1, 2019 through December 1, 2019 trial payments on or before January 15,

 2020; and it is further

       ORDERED, that if the Debtor does not comply with the terms of this Conditional Order,

the Secured Creditor may file a letter of default of the Conditional Order, and upload a proposed

order seeking termination of the Loss Mitigation Program; and it is further

         ORDERED, that if the Debtor tenders all aforementioned trial payments, an adjourned

 loss mitigation hearing will be held on February 6, 2020.




                                                              ____________________________
 Dated: December 30, 2019                                          Nancy Hershey Lord
        Brooklyn, New York                                    United States Bankruptcy Judge
